DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 4/4/22.
Claims 1-12, and 22 are pending.  Claims 13-21 were previously cancelled.  Claim 23 has been newly cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/4/22 has been entered.  
Withdrawn Rejections
The 35 USC 103 rejections of claims 1, 2, 4-12, and 22 over Garcia-Rodenas US 20140286908 in view of Newburg et al. US 2012/0294840 have been withdrawn due to the amendment to claim 1.
The 103 rejection of claim 23 has been withdrawn due to the cancellation of the claim.


Double Patenting  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 10, 11, 12, 14, and 15 of U.S. Patent No. 10,609,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1); variations of fucosylated oligosaccharide (claim 2); fucosyl epitope (claim 3); ‘2FL (claim 4); N-acetylated oligosaccharides (claims 5-6); other oligosaccharides or fibers (claim 9); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11).  U.S. Patent 10,609,945 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8-10, 12,  and 13 of U.S. Patent No. 10,709,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1); variations of fucosylated oligosaccharide (claim 2); fucosyl epitope (claim 3); ‘2FL (claim 4); N-acetylated oligosaccharides (claims 5-6); the fucosylated oligosaccharide(s) is/are in a total amount of 0.5-3 g/L such as 0.8 1.5 g/L-of the composition and/or in a total amount of 0.38-2.32 g/l00g such as 0.62 1.16 g/l00g of composition on a dry weight basis; and/or the N-acetylated oligosaccharide(s) is/are in a total amount of 0.05-1 g/L such as 0.5 0.8 g/L-of the composition and/or in a total amount of 0.03-0.78 g/l00g such as 0.39 0.62 g/l00g of composition on a dry weight basis (claim 8); other oligosaccharides or fibers (claim 9); at least one probiotic in an amount from 103 to 1012 cfu/g the composition (dry weight)(claim 10); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11).  U.S. Patent 10,709,721 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
Claims 1-6, 9, 10, 11, 12 and 22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 21 of copending Application No. 15/749,527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1); variations of fucosylated oligosaccharide (claim 2); fucosyl epitope (claim 3); ‘2FL (claim 4); N-acetylated oligosaccharides (claims 5-6); other oligosaccharides or fibers (claim 9); at least one probiotic in an amount from 103 to 1012 cfu/g the composition (dry weight)(claim 10); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11); for infants under 6 months of age (claim 12); wherein said-the nutritional composition is fed or intended to be fed during the first 12 weeks of life (claim 22).  Application No. 15/749,527 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7, 8, 10, 11, 12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 21, 22, 23, 24, 26, 27, of copending Application No. 15/554,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide  (claim 1); N-acetylated oligosaccharides (claim 7);  the fucosylated oligosaccharide(s) is/are in a total amount of 0.5-3 g/L such as 0.8 1.5 g/L-of the composition and/or in a total amount of 0.38-2.32 g/l00g such as 0.62 1.16 g/l00g of composition on a dry weight basis; and/or the N-acetylated oligosaccharide(s) is/are in a total amount of 0.05-1 g/L such as 0.5 0.8 g/L-of the composition and/or in a total amount of 0.03-0.78 g/l00g such as 0.39 0.62 g/l00g of composition on a dry weight basis (claim 8); at least one probiotic in an amount from 103 to 1012 cfu/g the composition (dry weight)(claim 10); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11); for infants under 6 months of age (claim 12); wherein said-the nutritional composition is fed or intended to be fed during the first 12 weeks of life (claim 22).  Application No. 15/554,621 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7, 8, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of copending Application No. 15/555,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  Application No. 15/555,168 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 7, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 9, and 23 of copending Application No. 15/552, 575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  Application No. 15/552, 575 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (Claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 7, 8, 11 and 22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 11, 13, 16, 17, 18, 19, 21-24 of copending Application No. 16/328,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  Application No. 16/328,782 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Rodenas US 2014/0286908 in view of Angstrom et al. (US 2006/0014717).
Regarding Claims 1 and 22:  Garcia-Rodenas discloses a method of treating an infant by administering a composition containing an N-acetylated oligosaccharide and a neutral oligosaccharide that can be a fucosylated oligosaccharide [abstract; 0051; 0064; 0065].  Garcia-Rodenas discloses feeding during the first 4 to 6 months of life since it disclose feeding infant formula and discloses feeding an infant which is defined therein as under 12 months, and the first four months of life when fed a starter infant formula [0026, 0030, 0034].
Although Garcia-Rodenas does not disclose treating non-rotavirus diarrhea it does disclose treating intestinal issues with the composition and therefore renders obvious the treatment of diarrhea with the oligosaccharides.
Garcia-Rodenas does not disclose wherein the non-rotavirus diarrhea is due to Salmonella, Shigella, and/or Aeromonas.
Angstrom discloses fucosylated oligosaccharides and N-acetylated [0502; 0506;claims 83 ]. Angstrom discloses using the oligosaccharides for treating diarrhea caused by Shigella, Salmonella and Aeromonas sp.[0084; claims 92, 96]. 
At the effective filing date of the invention it would have been obvious that the method of Garcia-Rodenas would have been effective at treating non-rotavirus diarrhea caused by Salmonella, Shigella, and/or Aeromonas since Angstrom discloses fucosylated oligosaccharides and N-acetylated oligosaccharide for the treatment of diarrhea caused by Salmonella, Shigella, and/or Aeromonas.
Further, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding the age of the subject, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Garcia-Rodenas overlap the instantly claimed range of “the first 12 weeks of life” and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 2 and 4:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses 2-fucosyllactose [0054].
Regarding Claims 5 and 6:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the n-acetylated oligosaccharide as LNT, LNnT, LNnH [0054].
Regarding Claim 7:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses a combination of neutral oligosaccharide as 2-fucosyllactose and the n-acetylated oligosaccharide as LNT, or LNnT, or LNnH [0054].  
Regarding Claim 8:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the N-acetylated oligosaccharides at .3 to 5% (.3/100g to 5 g/100g) [0056].  Garcia-Rodenas discloses the neutral oligosaccharides present at 10 to 50% [0058].  Specifically, Garcia-Rodenas discloses FL at .43g/100g [Table 2].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Garcia-Rodenas overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 9:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the GOS and FOS and sialylated oligosaccharides [0062; 0067].
Regarding Claim 10:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the probiotic present at 102 to 1012, 106to 109 [0076].
Regarding Claim 11:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses infant formula, starter infant formula [0078].
Regarding Claim 12:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses feeding during the first 4 to 6 months of life since it disclose feeding infant formula and discloses feeding an infant which is defined therein as under 12 months, and the first four months of life when fed a starter infant formula[0026, 0030, 0034].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Rodenas US 20140286908 and Angstrom et al. (US 2006/0014717) as applied to claim 1 and in further view of Brassart et al. (WO 2015071389).
Regarding Claim 3:  Garcia-Rodenas as modified discloses as discussed above in claim 1.  Garcia-Rodenas does not disclose a fucosyl-epitope.
Brassart discloses the fucosylated oligosaccharide as a fucosyl-epitope [pg. 12, lines 19-35; pg. 13, lines 1 and 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Garcia-Rodenas to include a fucosyl-epitope as the fucosylated oligosaccharides as in Brassart since Brassart discloses the epitope can act as a decoy and function as an actual fucosylated oligosaccharide
Response to Arguments
The 35 USC 103 rejections of claims 1, 2, 4-12, and 22 over Garcia-Rodenas US 20140286908 in view of Newburg et al. US 2012/0294840 have been withdrawn due to the amendment to claim 1.
The 103 rejection of claim 23 has been withdrawn due to the cancellation of the claim.
The Double Patenting Rejections of the claims stand.
New arguments did not appear to be submitted in the RCE as filed.  The Examiner maintains the arguments and position from the previous after final and has incorporated prior art reference Angstrom which was presented as prior art found in the search done under AFCP 2.0.
Garcia-Rodenas has been maintained for its teachings of the claimed oligosaccharides and their incorporation into food products or formula for infants and young children.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793